EXHIBIT 10.1

Execution Version

AMENDMENT No. 2

This AMENDMENT No. 2, dated as of September 26, 2008 (this “Amendment”), to and
under the Note Purchase Agreement (as the same has been heretofore amended, as
amended hereby and as further amended, modified or restated from time to time,
the “Series A NPA”), dated as of December 21, 2007, by and among DFR MERGER
COMPANY, LLC, an Illinois limited liability company (“Buyer Sub”), DEERFIELD &
COMPANY LLC, an Illinois limited liability company (“Deerfield & Co.” and,
together with the Buyer Sub, the “Issuer”), DEERFIELD CAPITAL CORP (formerly
known as Deerfield Triarc Capital Corp.), a Maryland corporation (“DFR” or the
“Parent”), TRIARC COMPANIES, INC., as Collateral Agent, the Purchasers, TRIARC
COMPANIES, INC., as Administrative Holder, and each other Purchaser. All
capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Series A NPA.

RECITALS:

WHEREAS, the parties hereto desire to amend the Series A NPA as set forth in
this Amendment.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENT TO THE SERIES A NPA

1.1 Section 1.01 (Defined Terms).

(a) The definition of “Net Cash Proceeds” in Section 1.01 of the Series A NPA is
hereby amended by inserting the following at the end thereof:

“with respect to any taxable period ending on or before December 31, 2007”

(b) Section 1.01 of the Series A NPA is hereby amended by adding the following
definition thereto in the appropriate alphabetical order:

“Non-Guarantor Subsidiary” means (i) any Subsidiary of the Parent listed as a
non- Guarantor Subsidiary on Schedule 4.06(b) and (ii) any Subsidiary of the
Parent formed after the Second Amendment Effective Date, in each of (i) or
(ii) above, to the extent that, and only for so long as, guaranteeing or
otherwise providing assurance that any of the Obligations will be paid (a) is
prohibited, pursuant to (x) such Person’s Organizational Documents or (y) any
Contractual Obligation in existence on the Closing Date, or entered into after
the Closing Date in the ordinary course of business, applicable to such Person
or any of its Properties or (b) will result, in the Parent’s reasonable opinion
upon advice of counsel, in a requirement for such Person to be registered as an
Investment Company.

(c) Section 1.01 of the Series A NPA is hereby amended by adding the following
definition thereto in the appropriate alphabetical order:

“Second Amendment Effective Date” means September 26, 2008.

1.2 Section 5.10 (Additional Collateral, Etc.) Section 5.10 of the Series A NPA
is hereby amended by adding the following sentence to the end thereof:

“If any Non-Guarantor Subsidiary ceases to be a Non-Guarantor Subsidiary at any
time after the Second Amendment Effective Date, (i) the Issuer shall promptly
(and in any event within 5 Business Days thereafter) notify the Administrative
Holder of such development and (ii) such Subsidiary shall not at any time
thereafter (x) enter into or suffer to exist or become effective any agreement
that prohibits or limits in any manner its ability to provide a guaranty or
similar credit support for the Obligations in favor of the Administrative Holder
and the Purchasers on a senior basis or (y) pledge or agree to pledge any of its
Capital Stock to any Person (other than a pledge permitted by Section 6.02(a)).”

1.3 Section 5.11 (REIT Status). Section 5.11 of the Series A NPA is hereby
deleted in its entirety and replaced as follows:

5.11 [Reserved]

1.4 Section 6.05 (Restricted Payments). Section 6.05 of the Series A NPA is
hereby amended by deleting clauses (i) and (j) thereto in their entirety and
replacing clause (i) with the following:

(i) the Parent may make Restricted Payments (and the Note Parties and other
Subsidiaries may make Restricted Payments to the Parent for such purpose) to
enable the Parent to avoid the imposition of any entity level tax on the Parent
with respect to any taxable period ending on or before December 31, 2007, which
shall be deemed to include the making of the dividend distribution declared on
August 28, 2008 and which is to be paid on October 15, 2008; provided that such
Restricted Payments shall be made to the maximum extent possible, from cash on
hand and dividends from non-guarantor Subsidiaries;



    SECTION 2. CONDITIONS PRECEDENT TO EFFECTIVENESS

The provisions of Section 1 hereof shall become effective as of the first date
(the “Effective Date”) on which all of the following conditions precedent have
been satisfied:

(a) the Administrative Holder shall have received this Amendment, duly executed
by each of the Parent and the Issuer and the Required Holders;

(b) the representations and warranties set forth in Section 3 hereof shall be
true and correct as of the Effective Date; and

(c) the Parent and the Issuer shall have received a duly executed and effective
amendment or waiver to Section 10.6(c) of each of (i) that certain Junior
Subordinated Indenture dated as of October 27, 2006 between Deerfield Capital
LLC and The Bank of New York Trust Company, National Association, as trustee,
(ii) that certain Junior Subordinated Indenture dated as of August 2, 2006
between Deerfield Capital LLC and JPMorgan Chase Bank, National Association, as
trustee and (iii) that certain Junior Subordinated Indenture dated as of
September 29, 2005 between Deerfield Capital LLC and JPMorgan Chase Bank,
National Association, as trustee (collectively, the “Indentures”), in form and
substance satisfactory to the Administrative Holder, irrevocably waiving or
deleting the requirement regarding REIT status in such Section.



    SECTION 3. REPRESENTATIONS AND WARRANTIES

Each of the Issuer and the Parent hereby represents and warrants that:

3.1 Corporate Power and Authority. Each of the Issuer and the Parent has all
requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated hereby in all material respects, and
perform its obligations under the Series A NPA and the other Note Documents, in
each case in all material respects.

3.2 Authorization of Amendment. The execution and delivery of this Amendment has
been duly authorized by all necessary action on the part of each of the Issuer
and the Parent.

3.3 No Conflict. The execution, delivery and performance by each of the Issuer
and the Parent of this Amendment have been duly authorized by all necessary
corporate or other organizational action of such Person, and do not and will not
(with the passage of time, the giving of notice or otherwise) (a) contravene or
conflict with the terms of any of such Person’s Organizational Documents;
(b) Conflict with, or result in the creation of any Lien (other than Permitted
Encumbrances) under, (i) any material Contractual Obligation to which such
Person is a party, (ii) any Material Indebtedness or (iii) any Judgment or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law.

3.4 Binding Obligation. This Amendment has been duly executed and delivered by
Issuer and the Parent and is the legally valid and binding obligation of such
Person, enforceable against such Person in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

3.5 Incorporation of Representations and Warranties From Series A NPA. The
representations and warranties contained in Section 4 of the Series A NPA are
and will be true, correct and complete in all material respects on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

3.6 No Other REIT Obligations. Other than the Indentures, none of the Note
Parties is party to any Contractual Obligation that requires any Note Party to
maintain REIT status.



    SECTION 4. MISCELLANEOUS

4.1 Costs and Expenses. As provided in Section 9.04 (Payment of Expenses) of the
Series A NPA, the Issuer agrees to reimburse the Agents and the Holders for all
reasonable and documented out of pocket costs and expenses incurred in
connection with this Amendment, including the Attorney Costs of one principal
counsel for the Required Holders and the Agents, to the extent invoiced to the
Issuer.

4.2 Binding Effect. This Amendment shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Holders.

4.3 Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

4.4 Reference to Series A NPA. On and after the Effective Date, each reference
in the Series A NPA to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Series A NPA, and each reference in the
other Note Documents to the “Series A NPA”, “thereunder”, “thereof” or words of
like import referring to the Series A NPA shall mean and be a reference to the
Series A NPA as amended by this Amendment.

4.5 Effect on Series A NPA. Except as specifically amended by this Amendment,
the Series A NPA and the other Note Documents shall remain in full force and
effect and are hereby ratified and confirmed.

4.6 Execution. The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any Agent or Holder
under, the Series A NPA or any of the other Note Documents.

4.7 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

4.8 APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OTHER THAN
THOSE OF THE STATE OF NEW YORK.

4.9 Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

4.10 Note Document. This Amendment is a Note Document (as defined in the
Series A NPA).

[The remainder of this page is intentionally left blank.]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

PARENT:

DEERFIELD CAPITAL CORP.

By: /s/ Jonathan W. Trutter
Name: Jonathan W. Trutter
Title: CEO


ISSUER:

DEERFIELD & COMPANY LLC

By: /s/ Jonathan W. Trutter
Name: Jonathan W. Trutter
Title: CEO


REQUIRED HOLDERS:

TRIARC COMPANIES, INC.

By: /s/ Nils H. Okeson
Name: Nils H. Okeson
Title: Senior Vice President and General Counsel


2